Citation Nr: 1242945	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-25 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected low back disability, rated as 20 percent disabling from February 21, 2008, to the present.

2.  Entitlement to an increased disability rating for left leg varicose veins, rated as noncompensable from February 21, 2008, to August 7, 2009, and as 10 percent disabling from August 8, 2009, to the present.

3.  Entitlement to an increased disability rating for residuals of left fifth metatarsal stress fracture (left toe disability), rated as noncompensable from February 21, 2008, to August 8, 2009.  

4.  Entitlement to a disability rating in excess of 10 percent for a left toe disability from August 9, 2009, to present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In an October 2009 rating decision, the disability rating for the Veteran's service-connected left leg varicose veins disability was increased by the RO from a noncompensable rating to 10 percent disabling.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.  

The issues of increased ratings for the low back disability and left leg varicose veins from August 9, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From February 21, 2008, to the present, the Veteran's varicose veins of the left leg have more closely approximated aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.

2.  From February 21, 2008, to August 8, 2009, the Veteran's left toe disability was manifested by pain, tenderness, and swelling and more closely approximated a moderate foot injury.


CONCLUSIONS OF LAW

1.  From February 21, 2008, to the present, the criteria for an evaluation of 10 percent, but no greater, for service-connected varicose veins of the left lower extremity are met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4,10, 4.104, Diagnostic Code 7120 (2012).

2.  From February 21, 2008, to August 8, 2009, the criteria for a disability rating of 10 percent, but no greater, for a left fifth toe disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.14, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5283, 5284 (2012).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in April 2008, December 2008, and May 2009 of the information required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The April 2008 letter informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Hartman, 19 Vet. App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He was also provided with information regarding the rating criteria for the diagnostic codes relevant to his disabilities.  Although the December 2008 and May 2009 notice letters were provided after the initial adjudication of his claims in June 2008, the Veteran's claims were readjudicated  with the most recent occurring in the October 2009 SSOC.  Nothing more is required.  

VA also has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

The Veteran was also afforded VA examinations with respect to his claims.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's left leg varicose veins disability since the most recent August 2009 VA examinations.  

The Board acknowledges the argument made by the Veteran's representative in an October 2012 brief that the VA examinations conducted in August 2009 are inadequate with which to decide the claims.  First, the Veteran's representative finds fault with the August 2009 examinations due to the VA's examiner's failure to review the claims file.  The Board points out, however, that the VA examiner reported that the claims file was reviewed in the August 2009 spine examination report.  This review would be adequate for the August 2009 VA veins and feet examinations as well given that the same examiner performed all of the August 2009 examinations.  Nevertheless, any VA examiner's failure to review the claims file in this case is of no consequence.  As reflected in the May 2008 and August 2009 VA examination reports, the Veteran accurately recounted his medical history during these examinations and the examiners reviewed the Veteran's available medical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aires v. Peake, 22 Vet. App. 97 (2008) (same).  All of the examiners interviewed the Veteran regarding his relevant symptomatology and performed pertinent physical assessments including review of or undertaking diagnostic testing as needed.  All questions necessary to render the determinations made herein thus were answered.  The examinations accordingly are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

As a second argument, the Veteran's representative asserts that the August 2009 VA examinations are too old to accurately evaluate the state of the Veteran's current disabilities.  However, new examinations are not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 1995), 60 Fed. Reg. 43,186 (1995).  Moreover, and as noted above, there is no objective evidence indicating a worsening of his disabilities (with the possible exception of the left toe disability) since the August 2009 VA examinations.  The pertinent evidence of record reveals that the severity of his disabilities have essentially remained consistent since the time that the Veteran filed his claims for increased ratings.  Thus, the Board finds that the medical evidence of record is adequate for rating purposes.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Increased Disability Ratings

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Left Leg Varicose Veins

As noted above, the Veteran's left leg varicose veins disability has been rated as noncompensable prior to August 8, 2009, and as 10 percent disabling since this date.  His varicose veins are rated under 38 C.F.R. § 4.104, Diagnostic Code 7120. 
Pursuant to Diagnostic Code 7120, a noncompensable rating is warranted where there are asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted where there is intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted where there is massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

An April 2007 private consultation record reflects the evaluation of the Veteran's left leg varicose veins.  At that time, he reported experiencing calf pain, which he described as achiness.  His symptoms were made worse with running.  He denied any treatment for his condition, other than the use of ice, and stated that he was able to perform the normal activities of daily living.  During the physical examination, the Veteran denied experiencing itching, skin color changes, rashes, bruising, prolonged bleeding when cut, psoriasis, or skin infections.  Examination of the left leg revealed a suspected hernia in the anterior aspect of the extremity.  The Veteran walked with a limp.  His skin texture was normal, and there was no indication of any differences in sensitivity throughout the left lower extremity.  The private physician characterized his circulation as good and did not observe any swelling or effusion.  The Veteran demonstrated full extension and normal flexion of the leg, and there was no evidence of weakness in the extremity.  Tenderness was noted in the anterior aspect of the left leg.  The associated X-ray examination did not reveal any significant abnormalities.  The impression was hernia in the anterior compartment and leg pain.  The private physician did not recommend any follow up assessments and advised the Veteran to return to full activity as tolerated. 

The Veteran's varicose veins disability was further assessed during a May 2008 VA examination.  The Veteran reported pain with prolonged walking and did not identify any physical preclusions due to his disability.  There was no history of surgery to treat his varicose veins.  He stated that the disability had no effect on his usual occupation and reported that he was able to attend to his daily activities.  The Veteran denied having any symptoms at rest, but reiterated his report of mild pain with prolonged walking.  He did not require the use of compression hosiery, elevation, or other measures to treat his symptoms and did not report experiencing edema.  The physical examination revealed the presence of visible varicosities that were not palpable.  There was no evidence of ulcers, edema, stasis pigmentation, or eczema.  His varicosities only affected the left lower leg.  

The Veteran described his varicose veins disability in statements submitted in support of his claim.  According to the Veteran, his private physician determined that he has a pin size hole in his calf muscle that caused the tissue to protrude through the hole after a period of use.  This resulted in pain and pressure in his left leg and required rest to alleviate his symptoms.  

In August 2009, the Veteran underwent an additional VA examination to assess the severity of his varicose veins.  He reported no significant change in his condition, with the exception of soreness localized in the anteromedial aspect of his left leg.  He described his soreness as a 7 in severity on a scale from 1 to 10, with 10 being the most severe.  The Veteran also relayed a history of swelling in his legs after prolonged sitting, but denied experiencing swelling or ulcers at the time of the examination.  His symptoms were partially relieved with the daily use of TED hose.  He stated that he could not walk more than 1 to 2 miles before he needed to sit down.  There were no reports of pain at rest, itching, ulcers, or stasis in the left leg.  The Veteran reported that his disability effected his usual occupation as a minister in that he was unable to make "sick calls."  The physical examination revealed one 1 to 2 small, visible and palpable veins on the antero lateral aspect of the left leg.  There was no evidence of erythema, swelling, ulcers, or stasis.  The examiner concluded that the Veteran's left leg varicose veins were mildly symptomatic.

Based on the foregoing, the Board finds that a 10 percent rating is warranted for the Veteran's left leg varicose veins during the entire period on appeal.  As explained above, a 10 percent rating is assigned under Diagnostic Code 7120 for evidence of intermittent edema or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  38 C.F.R. § 4.104, Diagnostic Code 7120.  The objective evidence in this case reveals that the Veteran's disability is manifested by small, visible, and palpable veins in his left leg.  He experiences left leg pain with prolonged walking and sitting.  He reported during the August 2009 VA examination a history of swelling of his left leg and his use of TED hose.  The Veteran has consistently reported his symptoms throughout the pendency of his appeal, and the Board finds these statements to be credible.  Although, there is no indication that compression hosiery or elevation has been required throughout the entire period on appeal to relieve his symptoms, the Board believes that overall, the criteria for the assignment of a 10 percent evaluation for the Veteran's left leg varicose veins have been approximated since the time that he filed his claim for an increased rating in February 2008.  

However, there is no basis for the assignment of a 20 percent evaluation under Diagnostic Code 7120 for any portion of the appeal period.  In this regard, a 20 percent rating is warranted under Diagnostic Code 7120 when there is persistent edema, incompletely relieved by elevation of extremity with or without beginning stasis pigmentation or eczema.  None of the aforementioned manifestations have been shown or even nearly approximated during the appeal period in conjunction with the service connected left leg disability.  Accordingly, a disability rating in excess of 10 percent is not warranted at any time during the appeal.

In summary, the Veteran's left leg varicose veins warrant a 10 percent rating, but no higher, throughout the entire appeal period.  38 C.F.R. § 4.3, 4.7.  Based upon the guidance in Hart, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Board finds the Veteran's symptoms have remained constant throughout the course of the period on appeal, and, as such, staged ratings are not warranted.

Left Toe Disability From February 21, 2008, to August 8, 2009

The Veteran's claims that his left toe disability is more severe than reflected by the currently assigned noncompensable disability rating.  Since the effective date of service connection, the Veteran's left toe disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5283, which provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; a moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  38 C.F.R. § 4.17a, Diagnostic Code 5283.

A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling. 38 C.F.R. § 4.17a.

Foot injuries may also be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides that a 10 percent disability rating is warranted if the disability is moderate, a 20 percent disability rating is warranted if the disability is moderately severe and a 30 percent disability rating is warranted if the disability is severe.  38 C.F.R. § 4.17a, Diagnostic Code 5284.

A May 2008 VA joints examination report includes the Veteran's report of foot pain that required him to use wider shoes to alleviate his symptom.  He did not report undergoing treatment for his left toe disability or using any medications.  The Veteran reported that he was a minister, which required him to spend a lot of time on his feet.  He stated, however, that he was able to attend to his activities of daily living.  The physical examination revealed a boney prominence on the distal aspect of the left fifth metatarsal that was tender to palpation.  There was no evidence of malunion, nonunion, false joint, or loose motion.  The examination did not reveal any drainage, edema, painful motion, weakness, redness, or heat.  There was no ankylosis.  Similarly, the examiner did not note any gait or function limitations on standing and walking, or any evidence of abnormal weight bearing.  The Veteran walked with a normal gait.  The examination revealed a diagnosis of residuals of a left fifth metatarsal stress fracture.

During an August 2009 VA feet examination, the Veteran reported incurring a left toe stress fracture six years prior that had not healed.  He also reported having variable pain in his feet and pain in the area of his left fifth metatarsal when wearing tight shoes.  His symptoms increased with standing or walking.  The Veteran stated that he used pain medication to treat his symptoms as needed and that he better tolerated sneakers.  He relayed that he experienced pain on a daily basis as long as he wore shoes and reported flare ups of his symptoms with long work hours and the use of tightly-fitting shoes.  He did not report any additional limitation of motion or functional impairment during a flare up.  The Veteran denied having any weakness, stiffness, swelling, heat, redness, fatigability, or a lack of endurance with standing or walking if he wore loose fitting shoes.  He reported that he worked full time and that he walked 2 miles approximately three times per week.  The Veteran indicated that his disability mildly impacted his usual occupation and daily activities.

The Veteran walked with a normal gait on the physical examination.  He did not use any prosthetic devices, inserts, or special shoes.  No functional loss was reported.  The examiner noted a 1 cm area of localized edema and prominence on the distal aspect of the left fifth metatarsal that was tender to palpation.  The examiner determined that this was probably due to pressure changes from tight fitting shoes.  The range of motion of the left foot and toes was normal.  The skin on his foot was normal and intact, without any ulcers or stasis.  There was no evidence of callosities, breakdown, or unusual shoe wear pattern that indicated abnormal weight bearing.  The examination did not reveal the presence of hammertoes, high arch, clawfoot, flatfoot, or other deformity.  An X-ray examination of the left foot showed degenerative change in the left first metatarsal joint.  Based on the examination results, the examiner assessed the Veteran with a healed stress fracture of the left fifth metatarsal, per recent X-ray, with subjective localized pain.

 In statements submitted in support of his claim, the Veteran described his left foot symptomatology.  He reported experiencing tenderness in the area of his fracture whenever he wore shoes. The Veteran stated that he wore wide shoes or took his shoes off to alleviate the pressure from his shoes and his foot pain. 

The Veteran's VA and private treatment records dated throughout the pendency of the appeal have been associated with the claims file.  Generally, these records show treatment for unrelated conditions and are negative for complaints or treatment specific to his left toe disability.

Based on the foregoing, the Board finds that a compensable, 10 percent rating is warranted for the Veteran's left toe disability.

As an initial matter, the Board finds that the Veteran's left toe disability is most appropriately rated under Diagnostic Code 5284 (foot injuries, other).  This is especially so when taking into consideration the objective and subjective findings of left foot pain and tenderness requiring the use of wide or athletic shoes, as well as the absence of objective evidence of any malunion or nonunion of the left fifth metatarsal bone.  See Butts, 5 Vet. App. 532; see also Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Moreover, despite the Veteran's consistent reports of left foot pain in the area of his in-service left toe condition, the August 2009 X-ray examination revealed that his left fifth toe stress fracture was well healed.  Given the continued subjective complaints and the objective evidence of swelling and tenderness, the Veteran's left foot disability is best evaluated under Diagnostic Code 5284. 

Having established the above, the Board finds that from February 21, 2008, to August 8, 2009, the Veteran's service-connected left toe disability more closely approximates a moderate foot disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  As explained above, the objective and lay evidence shows that his disability was manifested by pain, along with tenderness and swelling in the area of the left fifth metatarsal.  The Board also notes the Veteran's consistent, subjective complaints of pain when wearing all types of shoes and increased pain with prolonged use.  The objective and subjective symptomatology outlined above more closely approximates a moderate disability under Diagnostic Code 5284.  The Board is thus granting an increased rating of 10 percent, but no higher, for the period from February 21, 2008, to August 8, 2009.

The Board does not find, however, that a rating in excess of 10 percent is warranted under either Diagnostic Code 5283 or Diagnostic Code 5284.  The objective evidence in this case does not show malunion or nonunion of the left fifth metatarsal.  While the evidence shows that the Veteran experiences pain, tenderness, and swelling of the left fifth metatarsal, these symptoms do not more clearly approximate a moderately severe malunion or nonunion of the metatarsal bone or a moderately severe foot injury.  Indeed, there is no indication that the Veteran required on-going treatment for his left toe disability or that he experiences functional limitations that rise to the level of a moderately severe disability.  The objective evidence does not show any limitation of motion, weakness, abnormal weight bearing, or deformities due to the left fifth toe.  The Veteran's gait is normal and there is no evidence of current fractures.  The Veteran, himself, reported during the August 2009 examination that the disability did not result in any additional functional impairment.  Given this, the next-higher, 20 percent rating is not warranted under either Diagnostic Code 5283 or 5284.  

The Board has also considered whether a rating in excess of 10 percent is warranted under other potentially applicable diagnostic codes.  In considering the applicability of other diagnostic codes related to the feet, the Board finds that Diagnostic Code 5003, contemplating degenerative arthritis; Diagnostic Code 5010, contemplating traumatic arthritis; Diagnostic Code 5276, contemplating acquired flat foot; Diagnostic Code 5277, contemplating weak foot; Diagnostic Code 5278, contemplating claw foot; Diagnostic Code 5279 contemplating Morton's disease; Diagnostic Code 5281, contemplating severe unilateral hallux rigidus; or Diagnostic Code 5282, contemplating hammer toe, are not applicable as the medical evidence of record is silent for evidence of such.  Accordingly, these Diagnostic Codes may not serve as bases for a disability rating higher than what has been assigned herein.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5276, 5277, 5278, 5279, 5281, 5282.

In assigning the 10 percent rating for the left toe disability for this time period, the Board acknowledges the Veteran's reports of left foot pain.  The Board has considered 38 C.F.R. §§ 4.7, 4.40, and 4.45, and finds that, at most, the Veteran's disability is more consistent with a moderate foot injury.  However, even giving consideration to pain, the evidence does not show that the left toe pain causes sufficient functional limitation to be classified as a moderately severe foot disability.  As such, the Board concludes that no more than a 10 percent rating is warranted in this case.  

In sum, the evidence of record supports the award of a 10 percent disability rating, but no higher, for the Veteran's left toe disability.  As there appears to be no time period identified during the period of the appeal during which this disability manifested symptoms meriting a disability rating in excess of the rating assigned herein, staged ratings are not warranted.  See Hart, 21 Vet. App. 505.

Conclusion

In reaching the above decisions, the Board has also considered the Veteran's statements, as well as the statements from his wife, friend and fellow pastor, that increased ratings are warranted for his service-connected left varicose veins and left toe disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran, his wife, friend, and fellow pastor are competent to report his symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  They are not, however, competent to identify a specific level of disability relating to varicose veins and left toe disabilities to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Additionally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in the case of Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability ratings assigned for his left varicose veins and left toe disabilities contemplate the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disabilities that is not contemplated by the schedular criteria.  As was explained above, while higher ratings are available for the claimed disabilities, the preponderance of the evidence simply does not show that his symptomatology more closely approximated the criteria for higher ratings during the periods currently on appeal.  Thus, the ratings assigned or upheld herein are adequate to rate the Veteran's disabilities under the applicable schedular criteria.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, although the Veteran has submitted evidence of his medical disabilities, and made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, the Veteran has consistently reported that his is employed full time throughout the pendency of the appeal.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).




ORDER

A disability rating of 10 percent, but no higher is granted for left leg varicose veins from February 21, 2008, subject to the laws and regulations governing monetary awards.

A disability rating of 10 percent, but no higher is granted for left toe disability from February 21, 2008, to August 8, 2009, subject to the laws and regulations governing monetary awards.


REMAND

Inasmuch as the Board regrets the additional delay, a remand is required before the Veteran's remaining claims can be properly adjudicated.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Additional development is needed in order to determine the severity of the Veteran's service-connected low back disability.  Although he was afforded a VA examination for this disability in August 2009, the examination report does not provide a clear picture of the severity of his low back disorder.  The August 2009 examination report includes conflicting evidence regarding the Veteran's thoracolumbar spine range of motion.  Specifically, the August 2009 examiner reported that the Veteran demonstrated thoracolumbar spine flexion from 30 to 90 degrees, with pain from 20 to 30 degrees, and extension from zero to 10 degrees.  The Board points out, however, that normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees for flexion and zero degrees to 30 degrees for extension.  38 C.F.R. 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V.  Thus, it is unclear whether the August 2009 reported range of motion is accurate, given that it exceeds that which is determined to be normal.  The reported range of flexion beginning at 30 degrees also conflicts with his reported range of extension from zero to 10 degrees.  Given this, the Board is unable to accurately discern the degree at which the Veteran experiences any limitation of motion in order to properly evaluate his low back disability under the applicable diagnostic codes.  Therefore, the Veteran must be afforded a new VA examination to in order to obtain an accurate assessment of his low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  See also, 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Regarding the issue of entitlement to an increased rating for left toe disability from August 9, 2009, a review of the record reveals that not all of the Veteran's medical records relevant to this claim have been associated with the claims file.  Specifically, the Veteran reported during the August 2009 VA feet examination that he was scheduled for an appointment with his primary care provider to assess his left toe condition.  However, the medical treatment records currently of record do not include any treatment records dated after the August 2009 examination.  Such records may prove beneficial in determining whether a higher rating is warranted for the Veteran's left toe disability.  Thus, on remand, all outstanding medical records relevant to the Veteran's left toe disability must be obtained.  38 C.F.R. § 3.159(c). 

Moreover, the Board finds that the record is void of a contemporaneous assessment of the severity of the Veteran's left toe disability.  In this regard, this disability was most recently assessed during August 2009 VA examination.  However, this examination does not take into account any relevant evidence that may be contained within the potentially outstanding medical records.  In light of the outstanding medical records, the Board also finds that after associating any private and VA treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination to assess the current severity of his service-connected left toe disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the Veteran's pertinent medical history).

As for the VA examination requested in this remand, the Veteran is hereby advised that failure to report for a scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA medical records that are relevant to the issues being remanded, and any private medical records that the Veteran identifies and requests that VA obtain on his behalf.
 
2.  After completing the above development, schedule the Veteran for a VA examination of his service-connected low back disability.  The entire claims file, to include a complete copy of this remand, should be made available to the designated examiner. All necessary tests and studies should be conducted.

The examiner should describe all symptomatology related to the Veteran's service-connected low back disability, to include orthopedic and neurological symptoms.  All indicated studies and tests deemed necessary by the examiner should be accomplished and all results must be included in the examination report, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.

The examiner should also describe any functional loss pertaining to the thoracolumbar spine due to pain or weakness, and document all objective evidence of those symptoms.  In addition, the examiner should indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms, to include any incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).

Rationale for all opinions rendered shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  After obtaining any outstanding medical records, schedule the Veteran for an appropriate VA examination to reassess the current nature, extent, and severity of his service-connected residuals, stress fracture of the left fifth metatarsal disability.  The Veteran's claims folder, to include a copy of this Remand, must be reviewed by the examiner in conjunction with the examination.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner must be conducted at this time, and included in the examination reports. The examiner must identify and completely describe all current symptomatology.

Rationale for all opinions rendered shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

4.  Thereafter, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  If further action is required, it shall be undertaken prior to further claims adjudication.

5.  Readjudicate the Veteran's claims.   If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


